COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-13-00179-CV
                            Linda Hernandez, Jose Hernandez, Javier Vasquez, Claudia Gil, Raul Vasquez and
Style:                      Virginia Vasquez
                            v Abraham, Watkins, Nichols Sorrels & Friend, A Texas General Partnership, Randall
                            Sorrels and Bernardino Agosto, Jr.
Date motion filed*:         June 19, 2013
Type of motion:             Motion to Exceed Word Limit in Appellants’ Brief
Party filing motion:        Appellants
Document to be filed:       Brief

If motion to extend time:
         Deadline to file document:                   July 1, 2013
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted in part
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Appellants’ brief may not exceed 17,500 words. See TEX. R. APP. P. 9.4(i)(2)(B), (i)(4). The
          aggregate of all briefs filed by appellants must not exceed 27,000 words. See TEX. R. APP. P.
          9.4(i)(2)(B).




Judge’s signature: /s/ Laura C. Higley
                   Acting individually         Acting for the Court

Panel consists of ______________________________.

Date: June 25, 2013


November 7, 2008 Revision